 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SUPER MARIO PLUMBING, et al.,                    No. 2:17-cv-02545-TLN-AC
12                      Plaintiffs,
13          v.                                        ORDER
14   OLEG BELODEDOV, et al.,
15                      Defendants.
16

17          The matter was referred to a United States Magistrate Judge pursuant to E.D.Cal. R.

18   302(c)(19).

19          On November 15, 2018, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within fourteen days. (ECF No. 37.) Neither

22   party has filed objections to the findings and recommendations.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed November 15, 2018, (ECF No. 37) are

27   adopted in full;

28          2. Defendants’ motion to set aside default (ECFD No. 28) is GRANTED and Plaintiffs’
                                                      1
 1   motion for default judgment (ECF No. 25) is DENIED as moot.

 2          3. Defendant is ordered to file a proper answer within 14 days of this order.

 3   Dated: January 25, 2019

 4

 5
                                          Troy L. Nunley
 6
                                          United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
